MEMORANDUM DECISION.
The Defendant appeals from an order of Superior Court, Kennebec County, affirming a judgment of the District Court, Augusta, in an action in which the Plaintiff recovered judgment from him for a brokerage commission on the rental of certain property in Randolph.
The record contains no evidence on the issue of whether the Plaintiff was a duly licensed real estate broker and the Defendant did not raise the issue in his answer or at trial. The Court is evenly divided on the question whether proof of a valid broker’s license is an essential element of the Plaintiff’s case by virtue of 32 M.R.S.A. § 4116 or whether absence of such a license must be raised as an affirmative defense pursuant to M.R.Civ.P. 8(e). Accordingly, the entry is:
By an evenly divided Court judgment affirmed.
All concurring.